Mr. Justice Van Orsdel
delivered the opinion of the Court:
Upon these allegations, unaccompanied by any threats whatever, it is sought to sustain a charge of assault. In Hays v. People, 1 Hill, 351, the following comprehensive definition of assault was given, which has been approved in many cases: “An assault is defined by these [authorities], to be an attempt with force or violence to do a corporal injury to another; and may consist of any act tending to such corporal injury, accompanied with such circumstances as denote at the time an inten*507tion, coupled with the present ability, of using actual violence against the person.”
Tested by this rule, there was no assault committed. Before the charge of assault can be sustained, it must appear that the defendant threatened plaintiff with violence, coupled with the intent, and, at least, apparent means of carrying the threat into execution. The mere locking or obstruction of a door is not an assault. In Innes v. Wylie, 1 Car. & K. 257, plaintiff had been wrongfully expelled from a certain society, and the privilege of attending its meetings denied. He attempted to force his way into one of the meetings, but his way was obstructed by a policeman. On tliis point tlie policeman testified: “The plaintiff tried to push by me into the room, and I prevented him.” On this question the court instructed the jury as follows: “You will say whether, on the evidence, you think that the policeman committed an assault on the plaintiff, or was merely passive. If the policeman was entirely passive, like a door or a wall put to prevent the plaintiff from entering the room, and simply obstructing the entrance of the plaintiff, no assault has been committed on the plaintiff, and your verdict will be for the defendant. Tbe question is, Did the policeman take any active measures to prevent the plaintiff from entering the room, or did he stand in the doorway, and not move at all ?”
Neither will tlie allegation that the acts charged so distressed and humiliated plaintiff as to “cause her intense mortification and anguish of mind and body, so that she became excited and nervous and unable to sleep, and lias suffered severe and lasting headaches therefrom,” support the charge of assault. In the case of Braun v. Craven, 175 Ill. 401, 42 L.R.A. 199, 51 N. E. 657, 5 Am. Neg. Rep. 15, defendant went to the house of plaintiff, his tenant, to collect rent, and found plaintiff moving her effects from the premises. He attempted to prevent the removal of plaintiff by using threatening and abusive language, but made no attempt to use personal violence to plaintiff. “Under the pleadings in this case mere words and gestures are sought to he made actionable because of the nervous temperament of tbe plaintiff, without wliich such words and gestures -would not he *508actionable. This would introduce and incorporate in the law a new element of damage, — a new cause of action, — by which a recovery might be had for an injury resulting to one of a peculiarly nervous temperament, while no injury would result to another in identically the same position. From such a cause of action and liability for damage a dangerous use could be made. No such recovery is authorized under the common law, and no statute gives it.”
In any view of the case, the declaration fails to state a cause of action, and the demurrer was properly sustained; but it may be suggested that a distinction exists between a case where the parties have no- contractual claim upon each other, and a case, like the present, where the acts alleged related to the conduct of the mistress of the house toward her maid servant. So long as the master perpetrates no bodily injury on the servant, wide latitude is extended in controlling the conduct of his servants within his own premises, and enforcing proper conduct and performance of duty on their part.
The judgment is affirmed with costs. Affirmed,